 1
                                                                              JS-6
 2


 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER SR. DAVIS,                       Case No. 5:18-00737 PSG (ADS)

12                               Petitioner,

13                               v.               JUDGMENT

14   DAVID BAUGHMAN, Warden,

15                               Respondent.

16

17         Pursuant to the Court's Order Accepting Report and Recommendation of United
18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed with prejudice.
20

21   DATED:    I/J/1>
              'f
                                               HONO�.G
22                                             United States District Judge
23

24
